EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Albert W. Vredeveld during a telephony interview on February 19, 2022, gave the Examiner an authorization to amend claim 2- 4 and 13-15 as follows:


IN THE CLAIMS
Claim 2 (Currently Amended):	The method of claim 1, further comprising:
determining a value of a third variable that indicates whether a coding mode of a third block of the video data is in the set of applicable coding modes, wherein determining the value of the third variable comprises determining that the value of the third variable indicates that the coding mode of the third block is in the set of applicable coding modes based on a determination that the coding mode of the third block is one of a block-based delta pulse code modulation (BDPCM) mode, a transform skip mode, or a palette mode;
	determining a value of a fourth variable that indicates whether a coding mode of a fourth block of the video data is in the set of applicable coding modes, wherein the fourth block is adjacent to the third block and determining the value of the fourth variable comprises determining that the value of the fourth variable indicates that the coding mode of the fourth block based on a determination that the coding mode of the fourth block is one of the BDPCM mode, the transform skip mode, or the palette mode; and 
	determining that the deblocking filter is disabled for the color component of the third block and the fourth block based on either the value of the third variable indicating that the 
Claim 3 (Currently Amended):	The method of claim 1, further comprising:
determining a value of a third variable that indicates whether a coding mode of a third block of the video data is in the set of applicable coding modes, wherein determining the value of the third variable comprises determining that the value of the third variable indicates that the coding mode of the third block is in the set of applicable coding modes based on a determination that the coding mode of the third block is one of a block-based delta pulse code modulation (BDPCM) mode, a transform skip mode, or a palette mode;
	determining a value of a fourth variable that indicates whether a coding mode of a fourth block of the video data is in the set of applicable coding modes, wherein the fourth block is adjacent to the third block and determining the value of the fourth variable comprises determining that the value of the fourth variable indicates that the coding mode of the fourth block based on a determination that the coding mode of the fourth block is one of the BDPCM mode, the transform skip mode, or the palette mode; and
	determining that the deblocking filter is disabled for the color component of the third block and the fourth block based on both the value of the third variable indicating that the coding mode of the third block is in the set of applicable coding modes and the value of the fourth variable indicating that the coding mode of the fourth block is in the set of applicable coding modes.

Claim 4 (Currently Amended):	The method of claim 1, further comprising:
determining a value of a third variable that indicates whether a coding mode of a third block of the video data is in the set of applicable coding modes, wherein determining the value of the third variable comprises determining that the value of the third variable indicates that the third block is one of a block-based delta pulse code modulation (BDPCM) mode, a transform skip mode, or a palette mode;
	determining a value of a fourth variable that indicates whether a coding mode of a fourth block of the video data is in the set of applicable coding modes, wherein the fourth block is adjacent to the third block and determining the value of the fourth variable comprises determining that the value of the fourth variable indicates that the coding mode of the fourth block based on a determination that the coding mode of the fourth block is one of the BDPCM mode, the transform skip mode, or the palette mode; and
	determining that the deblocking filter is disabled for the color component of the third block based on the value of the third variable indicating that the coding mode of the third block is in the set of applicable coding mode and determining that the value of the fourth variable indicates that the deblocking filter is disabled for the fourth block based on the value of the fourth variable indicating that the coding mode of the fourth block is in the set of applicable coding modes.
Claim 13 (Currently Amended):	The device of claim 12, wherein the one or more processors are further configured to: 
determine a value of a third variable that indicates whether a coding mode of a third block of the video data is in the set of applicable coding modes, wherein determining the value of the third variable comprises determining that the value of the third variable indicates that the coding mode of the third block is in the set of applicable coding modes based on a determination that the coding mode of the third block is one of a block-based delta pulse code modulation (BDPCM) mode, a transform skip mode, or a palette mode;
	determine a value of a fourth variable that indicates whether a coding mode of a fourth block of the video data is in the set of applicable coding modes, wherein the fourth block is adjacent to the third block and determining the value of the fourth variable comprises 
	determine that the deblocking filter is disabled for the color component of the third block and the fourth block based on either the value of the third variable indicating that the coding mode of the third block is in the set of applicable coding modes or the value of the fourth variable indicating that the coding mode of the fourth block is in the set of applicable coding modes.

Claim 14 (Currently Amended):	The device of claim 12, wherein the one or more processors are further configured to: 
determine a value of a third variable that indicates whether a coding mode of a third block of the video data is in the set of applicable coding modes, wherein determining the value of the third variable comprises determining that the value of the third variable indicates that the coding mode of the third block is in the set of applicable coding modes based on a determination that the coding mode of the third block is one of a block-based delta pulse code modulation (BDPCM) mode, a transform skip mode, or a palette mode;
	determine a value of a fourth variable that indicates whether a coding mode of a fourth block of the video data is in the set of applicable coding modes, wherein the fourth block is adjacent to the third block and determining the value of the fourth variable comprises determining that the value of the fourth variable indicates that the coding mode of the fourth block based on a determination that the coding mode of the fourth block is one of the BDPCM mode, the transform skip mode, or the palette mode; and
	determine that the deblocking filter is disabled for the color component of the third block and the fourth block based on both the value of the third variable indicating that the coding mode of the third block is in the set of applicable coding modes and the value of the 

Claim 15 (Currently Amended):	The device of claim 12, wherein the one or more processors are further configured to:[[:]]
determine a value of a third variable that indicates whether a coding mode of a third block of the video data is in the set of applicable coding modes, wherein determining the value of the third variable comprises determining that the value of the third variable indicates that the coding mode of the third block is in the set of applicable coding modes based on a determination that the coding mode of the third block is one of a block-based delta pulse code modulation (BDPCM) mode, a transform skip mode, or a palette mode;
	determine a value of a fourth variable that indicates whether a coding mode of a fourth block of the video data is in the set of applicable coding modes, wherein the fourth block is adjacent to the third block and determining the value of the fourth variable comprises determining that the value of the fourth variable indicates that the coding mode of the fourth block based on a determination that the coding mode of the fourth block is one of the BDPCM mode, the transform skip mode, or the palette mode; and
	determine that the deblocking filter is disabled for the color component of the first third block based on the value of the third variable indicating that the coding mode of the first third block being in the set of applicable coding mode and determining that the value of the fourth variable indicates that the deblocking filter is disabled for the fourth block based on the value of the fourth variable indicating that the coding mode of the fourth block is in the set of applicable coding modes.

Reasons for allowance
          Claims 1-27 are allowed.
       The following is an Examiner's statement of reasons for allowance:
      Consider claim 1, the best references found during the prosecution of the present application were, XU et al. (U.S. Pub No.20200213596 A1).  XU directed toward a method of video decoding performed in a video decoder is provided. In the method, a bit stream including coded bits of bins of syntax elements is received. The syntax elements correspond to residues of a region of a transform skipped block in a coded picture. Context modeling is performed to determine a context model for each of a number of the bins of syntax elements of the region. The number of the bins of syntax elements that are context coded does not exceed a maximum number of context coded bins set for the region. The coded bits of the number of the bins of syntax elements are decoded based on the determined context models.  XU alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-27 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 11/04/2021 and the amendment to claims, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 11 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “a 
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 26 is interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitations: A method of coding using block-based delta pulse code modulation (BDPCM) mode [para 0187].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487